Case: 21-60943     Document: 00516427202         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 10, 2022
                                  No. 21-60943
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Yadira Sifuentes-Rosales,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. 205 665 346


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Yadira Sifuentes-Rosales, a native and citizen of Mexico, petitions for
   review of the denial by the Board of Immigration Appeals (BIA) of her
   postjudgment motion to reopen or reconsider its dismissal of her appeal from
   her removal order. As Sifuentes-Rosales largely concedes, her challenge to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60943      Document: 00516427202           Page: 2     Date Filed: 08/10/2022




                                     No. 21-60943


   the agency’s jurisdiction based on her allegedly defective Notice to Appear,
   as well as her argument based on the Administrative Procedure Act, are both
   foreclosed. See Maniar v. Garland, 998 F.3d 235, 242 & n.2 (5th Cir. 2021);
   Ardestani v. INS, 502 U.S. 129, 133-34 (1991).
          With respect to her challenge to the denial of her motion for
   reconsideration, Sifuentes-Rosales has failed to show that the BIA abused its
   discretion by acting capriciously or irrationally. See Gonzalez Hernandez v.
   Garland, 9 F.4th 278, 283 (5th Cir. 2021), petition for cert. filed (U.S. Mar. 31,
   2022) (No. 21-1323). Sifuentes-Rosales’s motion failed to specify any error
   of law or fact that had not previously been raised, as her motion to reconsider
   was essentially the same as her appeal brief before the BIA. See Gonzalez
   Hernandez, 9 F.4th at 285 (citing 8 U.S.C. § 1229a(c)(6)(C)); see also Matter
   of O-S-G-, 24 I. & N. Dec. 56, 58 (BIA 2006). Furthermore, there is no merit
   to her complaint that the BIA’s decision failed to offer sufficient analysis, as
   the order     reflects   meaningful     consideration of      her   motion for
   reconsideration. See Abdel Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996).
          Finally, Sifuentes-Rosales has failed to show that the BIA abused its
   discretion by failing to consider her motion as also seeking reopening. See
   Gonzalez Hernandez, 9 F.4th at 283, 286; see also Zhao v. Gonzales, 404 F.3d
   295, 301 (5th Cir. 2005) (construing a motion based on its nature, not the
   label attached). Essentially, a motion to reopen “asks the BIA to change its
   decision in light of newly discovered evidence or a change in circumstances
   since the hearing.” Gonzalez Hernandez, 9 F.4th at 285 (internal quotation
   marks and citation omitted); see § 1229a(c)(7)(B).          Sifuentes-Rosales’s
   postjudgment motion, however, failed to assert any new facts or submit new
   evidence.
          In light of the foregoing, the petition for review is DENIED.




                                           2